SAWYER, J.
The contract upon which the judgment was entered having been executed before the passage of the acts of Congress, making treasury notes a legal tender in payment of debts, the only question is whether the judgment can be satisfied by payment in such treasury notes as are specified in said acts.
We have recently decided the question in the case of Higgins v. Bear River and Auburn Water and Mining Company, 27 Cal. 153. And on the authority of that ease the order appealed from is affirmed.
We concur: Currey, J.; Rhodes,'J.; Sanderson, C. J.